Celebrezze, C. J.
The critical considerations in this case are whether the Court of Appeals: (1) properly dismissed appellant’s case, sua sponte, for failure to comply with Local Rule 4(E) of the Eighth Appellate District, (2) abused its discretion in overruling appellant’s motion for reconsideration and leave to file an amended praecipe, and (3) erroneously failed to discern the requisite “good cause”3 for reinstating appellant’s case.
As we ruled in Vorisek v. North Randall (1980), 64 Ohio St. 2d 62,4 each district Court of Appeals has the power, pur*191suant to Section 5, Article IV of the Ohio Constitution,5 to adopt reasonable, supplementary rules of local practice, which are not inconsistent with the Appellate Rules promulgated by this court. Clearly, each Court of Appeals is in a much better position than we are to decide how, in light of its internal organization and docket considerations, it may best proceed to expedite the orderly flow of its business.
Our fellow judges on the Eighth District Court of Appeals have adopted a comprehensive, automated system of local rules which, on the whole, enables that court to get right to the focal point of each case and expedite the orderly flow of its business, thus vindicating the public’s interest in the prompt and efficient dispatch of justice. See, generally, State v. Widner (1981), 68 Ohio St. 2d 188; State v. Unger (1981), 67 Ohio St. 2d 65, 67.
As Local Rule 4(E) unambiguously provides:
“Unless appellant indicates in the praecipe that no part of the transcript of proceedings is to be included in the record, failure of appellant to cause to be filed * * * a transcript of proceedings * * * shall be deemed grounds for dismissal of the appeal.”
In the case at bar, appellant’s counsel mistakenly marked that part of the praecipe which signaled the Court of Appeals that a transcript of proceedings would be forthcoming. The failure of the Court of Appeals to receive a transcript of proceedings necessarily triggered the automatic dismissal mechanism of Local Rule 4(E).
Assuming, arguendo, that, due to the mechanics and design of the Court of Appeals’ comprehensive, automated local rule system, the case had to be and was properly dismissed, we conclude nonetheless, for the reasons that follow, that (1) the Court of Appeals abused its discretion in overrul*192ing appellant’s motion for reconsideration and leave to file an amended praecipe and (2) good cause existed, pursuant to Local Rule 13, for reinstating the case.
Initially, in evaluating the propriety of the Court of Appeals’ action, we hasten to emphasize — indeed re-emphasize — that it is a fundamental tenet of judicial review in Ohio that courts should decide cases on the merits. See, e.g., Cobb v. Cobb (1980), 62 Ohio St. 2d 124. Judicial discretion must be carefully — and cautiously — exercised before this court will uphold an outright dismissal of a case on purely procedural grounds.
“Judicial discretion” was defined by this court as: “ * * * the option which a judge may exercise between the doing and not doing of a thing which cannot be demanded as an absolute legal right, guided by the spirit, principles and analogies of the law, and founded upon the reason and conscience of the judge, to a just result in the light of the particular circumstances of the case.” Krupp v. Poor (1970), 24 Ohio St. 2d 123, paragraph two of the syllabus.
The particular circumstances of the case sub judice include: (1) appellant’s counsel’s mistake was inadvertent, correctable and made in good faith, not as part of a continuing course of conduct for the purpose of delay, (2) appellee suffered no prejudice from this error, (3) the Court of Appeals suffered no prejudice from this error since the entire record was before the court at the time the case was dismissed, (4) the sanction of dismissal for a hyper-technical, clerical error is disproportionately harsh in view of the nature of the mistake, and (5) appellant should not be punished for a highly technical error of his counsel.
Applying the foregoing principles to these facts, we find that: (1) the Court of Appeals abused its discretion in overruling appellant’s motion for reconsideration and for leave to file an amended praecipe (with the check mark in the appropriate box); and (2) appellant demonstrated “good cause,” pursuant to Local Rule 13, for reinstatement of the case.
A case like this compels us to make one final observation. As previously indicated, local appellate rules are needed in order to achieve the prompt and efficient dispatch of justice. This is a two-pronged objective — the local rules must en*193courage promptness and efficiency, on the one hand, and fairness and justice on the other. Fairness and justice are best served when a court disposes of a case on the merits. Only a flagrant, substantial disregard for the court rules can justify a dismissal on procedural grounds. Local rules, at any level of our state court system, should not be used as a judicial mine field, with disaster lurking at every step along the way.
Since appellant’s counsel’s error was a minor, technical, correctable, inadvertent oversight, we find no conceivable justification for a disposition, by the Court of Appeals, other than on the merits.
For all of the foregoing reasons, the judgment of the Court of Appeals is reversed.

Judgment reversed.

W. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.

 Local Rule 13 of the Eighth Appellate District provides, in pertinent part:
“(C) Appeals that have been automatically dismissed for failure of the appellant to timely file a motion for extension of time, and/or the failure of the appellant to timely file the record, and/or assignments of error and brief, or for failure to comply with Local Rule 22 or Local Rule 23, will be reinstated only for good cause shown.”


 The case at bar is readily distinguishable, in a variety of ways, from Vorisek v. North Randall, supra. In Vorisek, counsel failed to file, pursuant to then Local Rule 22, a civil appeal statement, the cornerstone of the pre-argument settlement conference. As the court noted in Vorisek, the civil appeal statement was an innovative administrative tool designed to streamline the management of the Court of Appeals’ docket. Accordingly, we ruled in Vorisek that the violation of Local Rule 22 was serious enough to justify a sua sponte dismissal by the Court of Appeals.
On the other hand, however, the error in the case sub judice was a minor, technical, correctable, inadvertent mistake, far too innocuous to justify an outright dismissal. Indeed, appellant’s counsel’s mistake was, in a sense, a passive, harmless er*191ror because the transcript which counsel indicated was forthcoming never existed in the first place. Thus, as a practical matter, the Court of Appeals had before it the entire record at the time the case was dismissed.


 Section 5(B), Article IV of the Ohio Constitution, in part, provides:
“Courts may adopt additional rules concerning local practice in their respective courts which are not inconsistent with the rules promulgated by the supreme court. The supreme court may make rules to require uniform record keeping for all courts of the state, and shall make rules governing the admission to the practice of law and discipline of persons so admitted.”